DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 is being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an analysis unit for detecting interfering movements of the transportation vehicle; and a graphic generator for generating a marker in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: page 13, paragraph 2 recites “the analysis unit 22, the graphics generator 23…can be implemented as dedicated hardware, for example as integrated circuits. Of course, they can also be partially or completely combined or implemented as software that runs on a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-11, 13-14, 17, 19-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (US. Pub. No. 2016/0147073, hereinafter “Onda”) in view of Braunberger et al. (US. Pub. No. 2017/0151994, hereinafter “Braunberger”).
As to claims 11, 1 and 10,    (Currently Amended) Onda discloses a device [figure 1, “30”] [[(20)]] for controlling a display of an augmented reality head-up display device [figure 1, to control display unit “10” of HUD “2”] [[(41)]] for a transportation vehicle [abstract, vehicle information] [[(40)]], associated with its method for controlling the display and its non-transitory computer-readable medium [paragraph 14, a program product stored in a non-transitory computer readable storage medium], [[with]] the device comprising:
an analysis unit [paragraph 58, an acceleration sensor for detecting the movement of the vehicle] for detecting movements of the transportation vehicle, wherein the movements are detected with an accelerometer or derived from road conditions;
[[-]] a graphics generator [figure 1, part of control unit “30”] [[(23)]] for generating [[(11)]] a marker [[(60)]] for display by the augmented reality head-up display device [figure 2, “S600”, figures 9A-C, generate a marker for display] [[(41)]], wherein the graphics generator generates the marker with a dynamic design in response to movements of the transportation vehicle being detected [figures 9A-C, paragraphs 104-105]; and
[[-]] an output [figure 1, output to the display unit “10” for display] [[(26)]] for outputting [[(12)]] the marker [[(60)]] for display by the augmented reality head-up display device [paragraph 54, after generating the guidance image, the control unit “30” outputs the guidance image to the display unit “10”] [[(41)]]


interfering movements of the transportation vehicle.
Braunberger teaches a device comprising an analysis unit [figure 3A, “310”] for detecting interfering movements of a transportation vehicle [abstract, paragraph 67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device of Onda to have the analysis unit for detecting interfering movements of the transportation vehicle, as taught by Braunberger, in order to generate a warning to the moving body that an object is approaching (Braunberger, abstract).
As to claim 13,    (Currently Amended) Onda, as modified by Braunberger, discloses a transportation vehicle [[(40)]] with an augmented reality head-up display device [Onda, abstract, vehicle information with HUD, figure 1] [[(41)]], transportation vehicle comprising the device of claim 11 and [[or]] is set up for performing a method the display of the augmented reality head-up display device [Onda, abstract] [[(41)]].
As to claims 20, 2 and 14,    (New) Onda, as modified by Braunberger, discloses the device of claim 11, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein the marker is a contact-analogous marker [Onda, figures 9A-C, contact-analogous marker].
As to claims 23, 6 and 17,    (New) Onda, as modified by Braunberger, discloses the device of claim 11, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein the marker has a dynamic design only in response to the interfering movements of the transportation vehicle having exceeded a threshold value [Onda, figure 7A-B and 8, “S522”, paragraph 101].
claim 9, see the discussion of claim 25.
As to claim 19, see the discussion of claim 25.
Claims 3-4, 7, 15-16, 18, 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onda in view of Braunberger, as applied to claims 1 and 10-11 above, further in view of Tauchi et al. (US. Pub. No. 2011/0128139, hereinafter “Tauchi”).
As to claims 21, 3 and 15,    (New) Onda, as modified by Braunberger, discloses the device of claim 11, associated with its method for controlling the display and its non-transitory computer-readable medium.
Onda, as modified by Braunberger, does not disclose wherein the dynamic design of the marker includes a design as a running light or a pulsation of the marker.
	Tauchi teaches a device wherein a dynamic design of a marker includes a design as a running light or a pulsation of the marker [figure 4, paragraphs 50-51, a dynamic design of a marker as a running light].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device of Onda to have a dynamic design of a marker including a design as a running light or a pulsation of the marker, as taught by Tauchi, in order to easily make the driver notice the attention-seeking display sign or the alarm display sign (Tauchi, paragraph 51).
As to claims 22, 4 and 16,    (New) Onda, as modified by Braunberger and Tauchi, discloses the device of claim 21, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein a running direction of the running light corresponds to a direction of an interfering movement of the transportation vehicle [Tauchi, paragraphs 50-51, the direction of the running light indicated by arrow N/O corresponds to the 
As to claims 24, 7 and 18,    (New) Onda, as modified by Braunberger and Tauchi, discloses the device of claim 22, associated with its method for controlling the display and its non-transitory computer-readable medium, wherein the interfering movements of the transportation vehicle are pitch movements [Onda, figures 9A-B, pitch movement, Braunberger, figure 1B, pitch movement].
As to claim 25,    (New) Onda, as modified by Braunberger and Tauchi, discloses the device of claim 22, wherein the road conditions are detected by a laser scanner or a stereo camera or are taken from map material [Onda, figures 7A-B, paragraph 39, the map database stores map data (road data), paragraph 50, forward view information acquisition process, paragraph 70, images taken by the camera “26”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622